Citation Nr: 1726498	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  05-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from December 1958 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the VA RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In October 2015, the Board remanded the Veteran's claim, in part, to refer the Veteran's claim to VA's Director of the Compensation and Pension Service (C&P) for an additional consideration of an extraschedular TDIU under 38 C.F.R. § 4.16 (b).  In April 2017, the Appeals Management Center (AMC) indicated that it declined to refer the Veteran's claim because the Veteran failed to respond to the AMC's request for information.  The Board's October 2015 Remand did not place such a condition on the referral of the Veteran's claim to the Director of C&P, and it must again remand the Veteran's claim.  

Following the Board's October 2015 Remand, the Veteran was granted a combined disability rating effective June 23, 2016, that met the schedular requirements for a TDIU.  The issue before the Director of C&P, therefore, is consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) before June 23, 2016.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the Director, Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) before June 23, 2016.

2.  Then readjudicate the claim of entitlement to a TDIU on both a schedular and extraschedular basis.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

